Citation Nr: 0026602	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  95-37 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for postoperative 
fracture and dislocation of C6-7, currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1995 by the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's postoperative fracture and dislocation of 
C6-7 is primarily manifested by recurring attacks of pain 
with intermittent relief and severe limitation of motion of 
the cervical spine.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for postoperative 
fracture and dislocation of C6-7 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5290, 5293 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected fracture and dislocation of C6-7 with neuritis. 

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  Because an allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating, see Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992), the Board finds that the veteran's 
claim for an increased rating based upon an alleged increase 
in the severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  Id.  The Board finds that all 
relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require re-
ratings in accordance with changes in a veteran's condition.  
It is therefore essential to consider a disability in the 
context of the entire recorded history when determining the 
level of current impairment.  38 C.F.R. § 4.1.  Nevertheless, 
the current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A rating examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part that becomes painful on use is seriously disabled.  38 
C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

Factual Background

Service connection was established by a July 1971 rating 
decision which awarded a 20 percent evaluation.  That 
evaluation was continued by various rating decisions until 
the veteran's increased rating claim of September 1994.

September 1994 VA X-rays revealed blocked vertebrae involving 
C6-7.  The radiologist's impressions were negative for 
fracture or dislocation of the cervical spine, fusion of C6-
7.

During an October 1994 VA orthopedic examination the veteran 
complained of more or less constant neck pain, shoulder aches 
and intermittent headaches.  On examination, flexion was to 
45 degrees and was described as more or less normal.  
Extension was limited to 10 degrees.  His left and right 
lateral flexion was to 40 degrees and his left rotation was 
to 60 degrees.  The diagnosis was osteoarthritis of the 
cervical spine secondary to trauma and fusion. 

A May 1996 VA orthopedic examination report noted flexion to 
38 degrees, extension to 48 degrees, left lateral flexion to 
15 degrees, right lateral flexion to 30 degrees, left 
rotation to 35 and right rotation to 43 degrees.  There was 
no objective evidence of pain on motion.  The motor and 
sensory tests of the upper arms and neck were normal.  The 
diagnoses were chronic painful neck syndrome, rule out 
spondylosis and osteoarthritis and postoperative status, 
fracture dislocation of C6-7 with fusion.  

A May 1996 X-ray report noted fusion of the sixth and seventh 
vertebral bodies.

A May 1996 VA neurological examination was negative for 
evidence of any neurological deficits attributable to the 
veteran's service-connected cervical spine disability.  

A July 1997 treatment note from the Springer Clinic 
(Springer) stated that the veteran complained of continued 
pain and trigger points in the scapular muscles.  The note 
indicated that four trigger point injections were 
administered which gave him marked relief from pain.

A March 1998 letter from the Eastern Oklahoma Orthopedic 
Center stated that the veteran was seen that month 
complaining of increased cervical spine pain.  He had 
discomfort with bilateral lateral bending and rotation, more 
so on the left.  He was tender to palpation over C4 to C7.  
Physical therapy including ultrasound and moist heat followed 
by range of motion exercises and manual stretching of the 
cervical spine were performed.  The veteran's cervical spine 
problem was felt to be chronic musculoskeletal strain to the 
cervical spine region.  He was to continue with physical 
therapy.

An April 1998 treatment note from Springer stated that the 
veteran wanted to stop therapy because his headaches and neck 
stiffness were increasing.  

VA outpatient treatment notes from February 1996 to April 
1998 include complaints of chronic headaches and cervical 
spine pain due to cervical disc disease.  One of the February 
1996 notes stated that the veteran complained of slowly 
worsening neck pain.  

A May 1998 letter from R. T. B., M.D., the veteran's private 
physician, states that he had chronic neck and shoulder pain 
with headaches.  Cervical discography studies revealed 
painful internally disrupted degenerative C5-6 and C3-4 disc 
spaces.  Conservative treatment was recommended and he could 
work but would miss work at times because of his disability.  

A Russelectric Employee Analysis Report dated in June 1998 
indicated that the veteran lost 26 days or partial days from 
work from January 1 to June 30, 1998.

A July 1998 report from the Broken Arrow Medical Center was 
negative for complaints, symptoms or findings regarding the 
veteran's cervical spine condition.

A July 1998 progress note from B. M. M., M.D., another 
private physician, stated that the veteran's neck pain was 
exacerbated and increasing in subjective frequency.  All 
conservative treatment had essentially failed.  The veteran 
did not desire surgery for his cervical spine.  The 
assessments included chronic musculoskeletal neck and 
shoulder muscle spasm and remote C6-7 vertebra fusion.

An August 1998 letter from the veteran listed his headaches, 
shoulder and neck pain episodes from June through July 1998.  
He said that he has to take unauthorized breaks on the job 
and that his foreman had questioned him about retirement 
because of his overall job performance and limitations.  He 
complained of difficulty driving because he could not turn 
his head far enough to get a clear picture of vehicles to his 
rear.  A note received in August 1998 from the veteran stated 
that he was unable to obtain a letter from his employer 
regarding his absences.

During the veteran's personal hearing in August 1998, he 
testified that most of his treatment is by his private 
physician, whom he saw three times a year, or whenever 
needed.  He took pain pills and a muscle relaxant.  He 
discontinued a program of physical therapy because it did not 
help at all.  It did not make it worse but the therapy hurt.  
He went to a VA facility about once every six months.  

The veteran testified that he sometimes woke up with neck 
pains.  He would take extra breaks during work.  Driving was 
difficult because he could not turn far enough to see 
vehicles behind him clearly.  He could not sit up and enjoy 
company at home.  He had to lay back on a sofa.  He had 
muscle spasms once a day, sometimes lasting eight to twelve 
hours, sometimes 15 minutes to an hour.  Nothing triggered 
the spasms, they just happened.  He had a dull pain 
constantly and sharp pains occasionally.  The pain went into 
his right shoulder and the upper part of his shoulder on the 
left side.  Sometimes the pain went into his head.  

The veteran stated that the VA issued a collar and that his 
private doctor issued a transcutaneous electro-nerve 
stimulator (TENS) unit.  The collar did not help.  The TENS 
unit gave relief in his upper shoulders but did not help his 
neck.  He could not use the TENS unit at work.  

The veteran stated that his disability had affects his work 
because he could not perform the job for which he was hired.  
Instead, he worked as a janitor.  He worked a five-day week 
and did some overtime.  He could not drive a forklift when he 
was on medications.  He testified that he missed 20 or 25 
workdays a year due to his disability.  He had lost pay 
because he had to take off when he was out of sick leave.  He 
felt that his disability was getting to the point where he 
would have to decide whether to retire or not.  He stated 
that it has been a year and a half since he was able to mow a 
lawn.  He did not do much besides try to get some relief. His 
doctor had indicated that surgery might be required.  

During a September 1998 VA orthopedic examination, the 
veteran complained of severe pain three or four hours a day 
and that he had only four hours a day when he does not have 
at least moderate pain.  Turning his neck aggravated his 
pain.  He often wore a neck brace but could not wear it at 
work.  On examination, flexion was to 38 degrees, extension 
was to 23 degrees, right lateral flexion was to 18 degrees, 
left lateral flexion was to 8 degrees, right rotation was to 
40 degrees and left rotation was to 44 degrees.  He was 
tender in the right posterior neck area.  He had good sensory 
function except for the right lateral foot.  Deep tendon 
reflexes were 2+ and equal.  He had good strength in all 
areas.  The diagnoses included moderate functional loss of 
the cervical spine with osteoarthritis of the cervical spine 
secondary to trauma. 

A March 1999 rating decision increased the evaluation to the 
current 30 percent.


Analysis

Diagnostic Code 5290 provides that severe limitation of 
motion of the cervical spine warrants a 30 percent 
evaluation, moderate limitation of motion warrants 20 percent 
and slight limitation of motion warrants a 10 percent 
evaluation.
 
Diagnostic Code 5293 provides that pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief warrants a 60 percent evaluation.  Severe 
intervertebral disc syndrome with recurring attacks, with 
intermittent relief warrants 40 percent.  Moderate with 
recurring attacks warrants 20 percent. 

The veteran's postoperative fracture and dislocation of C6-7 
has been rated as 30 percent disabling under Diagnostic Code 
5299-5290.  The current evaluation is the maximum allowable 
under that diagnostic code.  There is no medical evidence of 
cord involvement or ankylosis, so Diagnostic Codes 5285 - 
5287 are not for application.  

The Board finds that Diagnostic Code 5293 is also for 
consideration.  The United States Court of Appeals for 
Veterans Claims has stated that it will set aside the BVA's 
selection of a DC in a particular case only if such selection 
is arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law.  See Butts v. Brown, 5 
Vet.App. 532 (1993).

The record indicates that the veteran has severe pain several 
hours a day and moderate pain for all but a few of the 
remaining hours of the day.  He was issued a TENS unit and a 
collar brace to ease his pain.  He had limited flexion, 
extension and rotation and very limited lateral flexion 
during his September 1998 orthopedic examination.  The 
symptoms are indicative of severe intervertebral disc 
syndrome with recurring attacks, with intermittent relief and 
therefore merit a 40 percent evaluation under Diagnostic Code 
5293.  There is no medical evidence of symptoms compatible 
with sciatic neuropathy with characteristic pain and 
neurological findings appropriate to site of a diseased disc, 
necessary for a higher evaluation under Diagnostic Code 5293.  
In fact, the July 1998 progress note from the veteran's 
private physician specifically states that there was an 
absence of true radiculopathy symptoms.  Therefore there is 
no medical evidence of neuropathy required for a 60 percent 
evaluation under that diagnostic code.  

The evidence thus demonstrates that an increased rating to 40 
percent, but not higher, for postoperative fracture and 
dislocation of C6-7 is warranted. 


ORDER

A 40 percent evaluation for postoperative fracture and 
dislocation of C6-7 is granted, subject to the regulations 
governing the award of monetary benefits. 



		
	JAMES A. FROST 
	Acting Veterans Law Judge
Board of Veterans' Appeals

 

